Citation Nr: 0328243
Decision Date: 10/21/03	Archive Date: 01/21/04

DOCKET NO. 98-03 745A                    DATE OCT 21, 2003

On appeal from the Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).

REPRESENTATION

Veteran represented by: The American Legion

ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel

INTRODUCTION

The veteran had active duty service from October 1989 to February 1991.

Veterans Affairs (VA).  A notice of disagreement was received in January 1998, a
statement of the case was issued in February 1998, and a substantive appeal was
received in March 1998.

Via the January 1998 rating decision, the RO deferred its decision regarding service
connection for a left arm disability and for a cardiac disability.  By January 2001
rating decision, the RO denied service connection for those disabilities.  The veteran
did not initiate an appeal with respect to these matters, and they are not before the
Board. 38 C.F.R. §§ 20.200, 20.201, 20.302 (2003).

REMAND

In a decision promulgated on September 22, 2003, Paralyzed Veterans ofamerica
v. Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -701 0 (Fed.  Cir.  Sept.
22, 2003), Court of Appeals invalidated the 30-day response period contained in
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court
of Appeals made a conclusion similar to the one reached in Disabled American
Veterans, supra (reviewing a related Board regulation, 38 C.F.R. § 19.9). The
Court of Appeals found that the 30-day period provided in § 3.159(b)(1) to respond
to a VCAA duty to notify is misleading and detrimental to claimants whose claims
are prematurely denied short of the statutory one-year period provided for response.
Therefore, when providing the veteran with notice as required by the VCAA, the
RO must explain to the veteran that a full year is allowed to respond to a VCAA
notice.

The record reflects that the veteran is receiving Social Security Administration
(SSA) benefits based at least in part on a diagnosis of PTSD.  VA must obtain the
medical records upon which that decision was based.

To ensure full compliance with due process requirements, the case is REMANDED
to the RO for the following development:

- 2 -

1. The RO must review the claims file and ensure that
all notification and development action required by
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are
fully complied with and satisfied.  See also 38 C.F.R.
§ 3.159. Next, the RO should sent the veteran a letter
detailing the provisions of VCAA and notify her
specifically of her right to a one-year response period.

2. The RO should obtain from the SSA the records
pertinent to the appellant's claim for Social Security
disability benefits as well as the medical records relied
upon concerning that claim.

3. After receiving a response from the veteran and from
SSA, the RO should review the claims file and schedule
the veteran for a VA psychiatric examination and
opinion regarding the etiology of any diagnosed
psychiatric disabilities if the evidence tends to suggest a
sexual assault in service.

4. Thereafter, the RO should readjudicate this claim.  If
the benefits sought on appeal remain denied, the veteran
and his representative should be provided a supplemental
statement of the case.  The supplemental statement of the
case must contain notice of all relevant actions taken on
the claim for benefits, to include a summary of the
evidence and applicable law and regulations considered
pertinent to the issues currently on appeal.  An appropriate
period of time should be allowed for response.

5. The RO should review the claims file to ensure that
all of the above requested development has been
completed.  See Stegall v. West, 11 Vet.  App. 268
(1998).

3 -

The veteran has the right to submit additional evidence and argument on the matter
the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet.  App. 369
(1999).

This claim must be afforded expeditious treatment by the RO.  The law requires that
all claims that are remanded by the Board or by the United States Court of Appeals
for Veterans Claims (Court) for additional development or other appropriate action
must be handled in an expeditious manner.  See The Veterans' Benefits
Improvements Act of 1994, Pub.  L. No. 103-446, § 302, 108 Stat. 4645, 4658
(I 994), 3 8 U.S.C.A. § 5 1 01 (West 2002) (Historical and Statutory Notes).  In
addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs
to provide expeditious handling of all cases that have been remanded by the Board
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.

V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans'
Appeals is appealable to the United States Court of Appeals for Veterans Claims.
This remand is in the nature of a preliminary order and does not constitute a
decision of the Board on the merits of your appeal. 38 C.F.R. § 20.110(b) (2003).

- 4 -




